Citation Nr: 9911030	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee injury, status post arthroscopy with degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. E. 



INTRODUCTION

The veteran had active service from December 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that continued a 10 percent evaluation for the 
veteran's service-connected right knee disability.  A May 
1998 decision also assigned a temporary total evaluation from 
January 29, 1998, through March 31, 1998.


REMAND

A review of the record reflects that a July 1998 VA 
outpatient treatment record indicates that X-rays of the 
veteran's right knee revealed significant degenerative joint 
disease and indicate that this caused him considerable 
discomfort and instability.  During the veteran's personal 
hearing testimony was offered that activity increased the 
pain in his right knee.  The report of the June 1998 VA 
examination does not indicate an opinion regarding whether 
there would be additional limits on functional ability during 
flareups, with the expression being given in additional 
degrees of limitation of motion if possible.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VAOPGCPREC 9-98 (August 14, 
1998) reflects that a separate rating for knee disability 
based on arthritis and painful motion under 38 C.F.R. § 4.59 
(1998), could be assigned.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the Kansas City 
VA Medical Center and request copies of 
all records relating to treatment of the 
veteran's right knee since December 2, 
1998.

2.  Then, the RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected right knee 
disorder.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected right 
knee disorder, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  
(1) Express an opinion as to whether pain 
that is related to the veteran's service-
connected right knee disorder could 
significantly limit the functional 
ability of the affected joint during 
flareups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of a service-connected right 
knee disorder, the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be provided 
for any opinion offered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account DeLuca and VAOPGCPREC 9-98, 
where applicable.

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


